MEMORANDUM DECISION
                                                                                FILED
Pursuant to Ind. Appellate Rule 65(D),                                     Oct 31 2017, 11:36 am
this Memorandum Decision shall not be
                                                                                CLERK
regarded as precedent or cited before any                                   Indiana Supreme Court
                                                                               Court of Appeals
court except for the purpose of establishing                                     and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Glen E. Koch, II                                         Curtis T. Hill, Jr.
Boren Oliver & Coffey, LLP                               Attorney General of Indiana
Martinsville, Indiana
                                                         Abigail R. Recker
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Termination of the Parent-                        October 31, 2017
Child Relationship of:                                   Court of Appeals Case No.
                                                         55A05-1705-JT-1209
M.O. (Minor Child),                                      Appeal from the Morgan Circuit
                                                         Court
         and,                                            The Honorable Matthew G.
                                                         Hanson, Judge
B.T. (Father) and R.O. (Mother),                         Trial Court Cause No.
                                                         55C01-1610-JT-484
Appellants-Respondents,

        v.

Indiana Department of Child
Services,
Appellee-Petitioner.



Court of Appeals of Indiana | Memorandum Decision 55A05-1705-JT-1209| October 31, 2017              Page 1 of 10
      Barnes, Judge.


                                             Case Summary
[1]   B.T. (“Father”) and R.O. (“Mother”) appeal the termination of their parental

      rights to M.O. We affirm.


                                                     Issue
[2]   Father and Mother raise several issues, which we consolidate and restate as

      whether the evidence is sufficient to support the termination of their parental

      rights.


                                                     Facts
[3]   M.O. was born to Father and Mother in August 2013. The Department of

      Child Services (“DCS”) became involved with the family because Mother and

      M.O.’s meconium tested positive for THC and opiates at the time of M.O.’s

      birth. The trial court approved an Informal Adjustment, but Mother

      disappeared, leaving M.O. in the care of maternal grandmother, and failed to

      comply with the safety plan. In December 2013, DCS filed a petition alleging

      that M.O. was a child in need of services (“CHINS”). M.O. was placed with

      her maternal grandmother, who also has guardianship of Father and Mother’s

      older child. Father and Mother failed to appear at a hearing on the CHINS

      matter, and the trial court found M.O. to be a CHINS. The trial court entered a

      dispositional order that required Father and Mother in part to maintain contact

      with the family case manager, obtain and maintain suitable housing, obtain and

      maintain a legal and stable source of income, avoid illegal drug usage,
      Court of Appeals of Indiana | Memorandum Decision 55A05-1705-JT-1209| October 31, 2017   Page 2 of 10
      participate in home-based counseling, complete a substance abuse assessment

      and follow all treatment recommendations, submit to random drug screens, and

      attend all scheduled visitations with M.O.


[4]   Mother’s compliance with services was “inconsistent.” Tr. p. 86. Mother

      admitted that she mainly used heroin and marijuana, but she had also used

      methamphetamine and opana. In March 2015, Mother was arrested for

      possession of a narcotic drug. She was released in July 2015, but she was

      arrested again in August 2015 for a probation violation. Mother was sent to

      Crossroads Christian Recovery Center in October 2015. Mother completed the

      program and moved into Victory House for an aftercare program. In the

      summer of 2016, Mother was asked to leave Victory House for smoking

      cigarettes. Although Mother started outpatient substance abuse treatment, she

      only showed up for four of ten appointments. In October 2016, Mother

      overdosed and had to be revived with Narcan. In November 2016, Mother and

      Father were arrested for stealing a car and fleeing from the police. Although

      Mother was referred for individual therapy, addiction skills, a substance abuse

      parenting group, and peer support after her release from jail in March 2017, she

      failed to comply. Overall, Mother minimally complied with services. Although

      Mother regularly visited with M.O., she had more of an aunt/niece relationship

      with her than a parental relationship. At the time of the termination hearing,

      Mother was living with her father and was unemployed. Although she had

      obtained employment at a fast food restaurant, she quit the job a couple of

      weeks before the hearing.


      Court of Appeals of Indiana | Memorandum Decision 55A05-1705-JT-1209| October 31, 2017   Page 3 of 10
[5]   During the case, Father visited with M.O. only a “handful of times.” Tr. p. 30.

      Father admits that he has spent the majority of M.O.’s life incarcerated and has

      not bonded with M.O. Father was incarcerated in February 2014 and was

      released in June 2014. Although Father arranged substance abuse treatment, he

      missed the appointment and tested positive for heroin. He was referred for IOP

      services, but he failed to appear. Father violated his probation and was placed

      back in jail. He was released in May 2015. He contacted DCS in March 2016

      and requested to participate in counseling and therapy classes. In April 2016,

      Father was arrested on a theft charge. He was eventually ordered to serve 180

      days in jail. Father was released in August 2016, but he started using heroin

      again. He was arrested with Mother in November 2016 for stealing a car and

      fleeing from the police. At the time of the termination hearing, Father was still

      incarcerated. He testified that, if he pled guilty, he would be out of jail in

      December 2017, but that, if he went to trial, he could receive a five-year

      sentence.


[6]   In October 2016, DCS filed a petition to terminate Father’s and Mother’s

      parental rights. After a hearing in May 2017, the trial court entered findings of

      fact and conclusions thereon terminating Father’s and Mother’s parental rights

      to M.O. Father and Mother now appeal.


                                                  Analysis
[7]   Father and Mother challenge the termination of their parental rights to M.O.

      The Fourteenth Amendment to the United States Constitution protects the

      traditional right of parents to establish a home and raise their children. In re
      Court of Appeals of Indiana | Memorandum Decision 55A05-1705-JT-1209| October 31, 2017   Page 4 of 10
      I.A., 934 N.E.2d 1127, 1132 (Ind. 2010). “A parent’s interest in the care,

      custody, and control of his or her children is ‘perhaps the oldest of the

      fundamental liberty interests.’” Id. (quoting Troxel v. Granville, 530 U.S. 57, 65,

      120 S. Ct. 2054 (2000)). “Indeed the parent-child relationship is ‘one of the

      most valued relationships in our culture.’” Id. (quoting Neal v. DeKalb County

      Div. of Family & Children, 796 N.E.2d 280, 285 (Ind. 2003)). We recognize, of

      course, that parental interests are not absolute and must be subordinated to the

      child’s interests when determining the proper disposition of a petition to

      terminate parental rights. Id. Thus, “‘[p]arental rights may be terminated when

      the parents are unable or unwilling to meet their parental responsibilities.’” Id.

      (quoting In re D.D., 804 N.E.2d 258, 265 (Ind. Ct. App. 2004), trans. denied).


[8]   When reviewing the termination of parental rights, we do not reweigh the

      evidence or judge witness credibility. Id. We consider only the evidence and

      reasonable inferences that are most favorable to the judgment. Id. We must

      also give “due regard” to the trial court’s unique opportunity to judge the

      credibility of the witnesses. Id. (quoting Ind. Trial Rule 52(A)). Here, the trial

      court entered findings of fact and conclusions thereon in granting DCS’s

      petition to terminate Father’s and Mother’s parental rights. When reviewing

      findings of fact and conclusions thereon entered in a case involving a

      termination of parental rights, we apply a two-tiered standard of review. First,

      we determine whether the evidence supports the findings, and second, we

      determine whether the findings support the judgment. Id. We will set aside the

      trial court’s judgment only if it is clearly erroneous. Id. A judgment is clearly

      Court of Appeals of Indiana | Memorandum Decision 55A05-1705-JT-1209| October 31, 2017   Page 5 of 10
      erroneous if the findings do not support the trial court’s conclusions or the

      conclusions do not support the judgment. Id.


[9]   Indiana Code Section 31-35-2-8(a) provides that “if the court finds that the

      allegations in a petition described in [Indiana Code Section 31-35-2-4] are true,

      the court shall terminate the parent-child relationship.” Indiana Code Section

      31-35-2-4(b)(2) provides that a petition to terminate a parent-child relationship

      involving a child in need of services must allege, in part:


                       (B)      that one (1) of the following is true:


                               (i)      There is a reasonable probability that the
                                        conditions that resulted in the child’s removal
                                        or the reasons for placement outside the
                                        home of the parents will not be remedied.


                               (ii)     There is a reasonable probability that the
                                        continuation of the parent-child relationship
                                        poses a threat to the well-being of the child.


                               (iii)    The child has, on two (2) separate occasions,
                                        been adjudicated a child in need of services;


                       (C)     that termination is in the best interests of the child;
                               and


                       (D)     that there is a satisfactory plan for the care and
                               treatment of the child.




      Court of Appeals of Indiana | Memorandum Decision 55A05-1705-JT-1209| October 31, 2017   Page 6 of 10
       DCS must establish these allegations by clear and convincing evidence. Egly v.

       Blackford County Dep’t of Pub. Welfare, 592 N.E.2d 1232, 1234 (Ind. 1992).


                                               I. Changed Conditions

[10]   Both Father and Mother challenge the trial court’s finding of a reasonable

       probability that the conditions resulting in M.O.’s removal or that the reasons

       for placement outside the home of the parents will not be remedied.1 In making

       this determination, the trial court must judge a parent’s fitness to care for his or

       her child at the time of the termination hearing and take into consideration

       evidence of changed conditions. In re J.T., 742 N.E.2d 509, 512 (Ind. Ct. App.

       2001), trans. denied. However, the trial court must also “evaluate the parent’s

       habitual patterns of conduct to determine the probability of future neglect or

       deprivation of the child.” Id.




       1
         Father and Mother also argue the trial court’s conclusion that the continuation of the parent-child
       relationship poses a threat to M.O.’s well-being is clearly erroneous. Indiana Code Section 31-35-2-4(b)(2)(B)
       is written in the disjunctive. Subsection (b)(2)(B)(iii), which concerns repeated CHINS adjudications, is
       inapplicable here. Consequently, DCS was required to demonstrate by clear and convincing evidence a
       reasonable probability that either: (1) the conditions that resulted in M.O.’s removal or the reasons for
       placement outside the home of the parents will not be remedied, or (2) the continuation of the parent-child
       relationship poses a threat to the well-being of M.O. The trial court found a reasonable probability that the
       conditions that resulted in M.O.’s removal and continued placement outside Father’s and Mother’s homes
       would not be remedied, and there is sufficient evidence in the record to support the trial court’s
       conclusion. Thus, we need not determine whether there was a reasonable probability that the continuation of
       the parent-child relationship poses a threat to M.O.’s well-being. See, e.g., Bester v. Lake County Office of Family
       & Children, 839 N.E.2d 143, 148 n.5 (Ind. 2005); In re T.F., 743 N.E.2d 766, 774 (Ind. Ct. App. 2001), trans.
       denied.




       Court of Appeals of Indiana | Memorandum Decision 55A05-1705-JT-1209| October 31, 2017                 Page 7 of 10
[11]   Mother argues that she has engaged in services, attended a drug rehab program,

       had stable housing, and obtained employment. She contends that her drug

       addiction is improving. Although Mother had periods of improvement since

       M.O. was removed from her care in 2013, Mother relapsed many times. She

       relapsed a few months before the termination hearing and has not started

       services again to deal with her drug addiction. Despite several years of services

       and opportunities to remedy the issues that resulted in M.O.’s removal, Mother

       continues to struggle with her drug addiction. The trial court found that

       Mother “is basically exactly where she was when this case started.” Appellant’s

       App. Vol. II p. 21. This finding is supported by the evidence. The trial court’s

       finding that there is a reasonable probability that the conditions that resulted in

       M.O.’s removal and the reasons for placement outside Mother’s home will not

       be remedied is not clearly erroneous.


[12]   As for Father, he argues that he has not had an adequate opportunity to engage

       in services because of his incarceration. Father has been incarcerated for much

       of the time since M.O.’s removal in 2013. Even when not incarcerated, his

       participation in services has been minimal. The trial court found that Father

       has “repeated the pattern time and again of being released from jail, doing

       drugs or committing crimes and going back to jail.” Id. The trial court found

       that Father had “done nothing to better himself since this case started.” Id.

       These findings are supported by the evidence. The trial court’s finding that

       there is a reasonable probability that the conditions that resulted in M.O.’s




       Court of Appeals of Indiana | Memorandum Decision 55A05-1705-JT-1209| October 31, 2017   Page 8 of 10
       removal and the reasons for placement outside Father’s home will not be

       remedied is not clearly erroneous.


                                               II. Best Interests

[13]   Father and Mother challenge the trial court’s finding that termination of their

       parental rights is in M.O.’s best interests. In determining what is in the best

       interests of a child, the trial court is required to look at the totality of the

       evidence. D.D., 804 N.E.2d at 267. In doing so, the trial court must

       subordinate the interests of the parents to those of the child involved. Id.


[14]   Both the family case manager and the court-appointed special advocate testified

       that termination is in M.O.’s best interests. M.O. is bonded with her

       grandmother, who is also caring for M.O.’s older sister. M.O. has lived with

       her grandmother since she was three months old.


[15]   Mother argues that she has a strong bond with M.O. and that she has taken

       steps to remedy her substance abuse and obtain stable housing and

       employment. However, the evidence showed that M.O.’s relationship with

       Mother is more like an aunt/niece relationship. Mother is still struggling with

       her significant drug addiction, is living with her father, and recently quit her job

       at a fast food restaurant.


[16]   Father argues that his incarceration was due to be remedied soon and that he

       had not been offered the opportunity to address his substance abuse issues.

       However, at the time of the hearing, Father’s charges were still pending, and

       the length of his incarceration was uncertain. Because he had been incarcerated

       Court of Appeals of Indiana | Memorandum Decision 55A05-1705-JT-1209| October 31, 2017   Page 9 of 10
       for most of the time since M.O.’s removal in 2013, he had no relationship or

       bond with M.O. In fact, he had only seen M.O. a “handful” of times since her

       removal. Tr. p. 30. Even when not incarcerated, Father made minimal effort

       to participate in services.


[17]   The trial court “easily” found that “it has been proven by clear and convincing

       evidence that termination is in the best interests of the child.” Appellant’s App.

       Vol. II p. 22. We conclude that the trial court’s finding is not clearly erroneous.


                                                 Conclusion
[18]   The evidence is sufficient to support the termination of Father’s and Mother’s

       parental rights to M.O. We affirm.


[19]   Affirmed.


       May, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 55A05-1705-JT-1209| October 31, 2017   Page 10 of 10